— In an action, inter alia, for an injunction to compel the defendant to remove security shutters from the exterior of her condominium unit, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Murphy, J.), entered January 8, 1991, as granted the plaintiffs cross motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
In this action, the plaintiff, the Board of Managers of the Greens Condominium, seeks to enjoin the defendant from maintaining external security shutters on her condominium unit. The record supports a conclusion that, in seeking this relief, the plaintiff was acting for the benefit of the condominium and was within the scope of its authority. There was no showing that the plaintiffs actions were taken in bad faith (cf., Aronson v Crane, 145 AD2d 455). Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 538). Fiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.